FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                        August 9, 2012
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                          Clerk of Court
                                       TENTH CIRCUIT


 SCOTT ALAN COZENS,
                Plaintiff–Appellant,                           No.12-6019
           v.                                         (D.C. No. 5:11-CV-00841-C)
 WOODWARD COUNTY OKLAHOMA,                                  (W.D. Oklahoma)
 ex rel. THE WOODWARD COUNTY
 COMMISSIONERS; WOODWARD
 COUNTY DISTRICT COURT;
 WOODWARD COUNTY SHERIFF’S
 DEPARTMENT,
                Defendants–Appellees.


                              ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.


       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       Plaintiff appeals from the district court’s dismissal of his 42 U.S.C. § 1983

complaint. In this complaint, Plaintiff alleged his constitutional rights were violated



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
when he received a “flat” state court sentence under which he received no good time

credits, allegedly contrary to Oklahoma law. The district court concluded that Plaintiff

could not state a valid claim for relief under Heck v. Humphrey, 512 U.S. 477 (1994),

because judgment in his favor would necessarily imply the invalidity of his state court

sentence.

       On appeal, Plaintiff contends Heck is inapplicable because his § 1983 claim was

based on unconstitutional procedures, similar to the § 1983 claim that was allowed in

Wolff v. McDonnell, 418 U.S. 539, 554-55 (1974). However, Heck applies whenever “a

judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction

or sentence,” Heck, 512 U.S. at 487, regardless of whether the claim is labeled as

procedural or substantive. See Edwards v. Balisok, 520 U.S. 641, 645-46 (1997). The

claim in Wolff could proceed under § 1983 because it “did not call into question the

lawfulness of the plaintiff’s continuing confinement,” Heck, 512 U.S. at 483 (emphasis

omitted), and it is thus readily distinguishable from the instant case. In this case, success

on Plaintiff’s § 1983 claim would necessarily imply the invalidity of his sentence, and

therefore the district court correctly dismissed the complaint under Heck.

       The district court’s judgment is AFFIRMED.

                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge


                                             -2-